UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6686


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD EVANS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cr-00162-RAJ-JEB-7)


Submitted:   July 21, 2015                 Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Evans, Appellant Pro Se. Sherrie Scott Capotosto, Joseph
Evan DePadilla, Assistant United States Attorneys, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronald Evans appeals the district court’s orders denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2)

(2012).   We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order.      See United

States v. Evans, No. 2:06-cr-00162-RAJ-JEB-7 (E.D. Va. Mar. 16,

2015); see also U.S Sentencing Guidelines Manual § 1B1.10(b)(2),

p.s. (2014).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                          AFFIRMED




                                 2